DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.

Priority
The Applicant’s claim for priority based upon European Patent Application 20159392.8 filed on February 25, 2020 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2020 and June 29, 2022 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of Magnavacca [U.S. Patent No. 11,262,719]. 

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claims 2-7 and 9, 10, 11, 13, 14, and 15 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7, 9, 10, and 12-15 of Magnavacca as claim 1 they fail to be patentably distinguish over the aforementioned claims of Magnavacca.  The table below shows the claims of the present application corresponding to the claims of the patent of Magnavacca.
Application 17/004,798
U.S. Patent No. 11,262,719
2. The room device according to claim 1, wherein:
the configuration version comprises a configuration revision number and the device version comprises a device revision number;
the device firmware includes instructions causing the device controller upon connection of building power to the room device to:
compare the configuration revision number to the device revision number;
if the configuration revision number matches the device revision number:
transfer the initial configuration data stored in the transponder memory to the device memory; and
thereafter use the initial configuration data in operation of the system.
2. The room device according to claim 1, wherein: the configuration version includes a configuration revision number; the device version comprises a device revision number; the firmware includes instructions causing the controller to: compare the configuration revision number to the device revision number; and if the configuration revision number matches the device revision number: transfer the initial configuration data stored in the transponder memory to the device memory, and thereafter use the initial configuration data in operation of the system.
3. The room device according to claim 1, wherein:
the configuration version comprises a configuration revision number and the device version comprises a device revision number;
the device firmware includes instructions causing the device controller upon connection of building power to the room device to:
compare the configuration revision number to the device revision number;
if the configuration revision number is less than or equals the device revision number:
transfer the initial configuration data stored in the transponder memory to the device memory; and
thereafter use the initial configuration data in operation of the system.

3. The room device according to claim 1, wherein: the configuration version comprises a configuration revision number; the device version comprises a device revision number; and the device firmware includes instructions causing the device controller to: compare the configuration revision number to the device revision number; and if the configuration revision number is less than or equals the device revision number: transfer the initial configuration data stored in the transponder memory to the memory, and thereafter use the initial configuration data in operation of the system.
4. The room device according to claim 1, wherein the device firmware includes instructions causing the device controller upon connection of building power to the room device to:
read a lookup table stored in the device memory;
use the lookup table to determine whether the configuration version is compatible with the device version; and
if the configuration version is compatible with the device version, transfer the initial configuration data stored in the transponder memory to the device memory, and thereafter use the initial configuration data in operation of the system.	
4. The room device according to claim 1, wherein the device firmware includes instructions causing the device controller to: read a lookup table stored in the memory; use the lookup table to determine whether the configuration version is compatible with the device version; and if the configuration version is compatible with the device version, transfer the initial configuration data stored in the transponder memory to the device, and thereafter use the initial configuration data in operation of the system.
5. The room device according to claim 1, wherein:
the configuration version comprises a configuration revision number and the device version comprises a device revision number;
the device firmware includes instructions causing the device controller upon connection of building power to the room device to:
read a lookup table stored in the device memory;
use the lookup table to determine if the configuration revision number is compatible with the device revision number;
if the configuration revision number is compatible with the device revision number, transfer the initial configuration data stored in the transponder memory to the device memory, and thereafter use the initial configuration data in operation of the system.
5. The room device according to claim 1, wherein: the configuration version comprises a configuration revision number and the device version comprises a device revision number; the device firmware includes instructions causing the device controller to: read a lookup table stored in the memory; use the lookup table to determine whether the configuration revision number is compatible with the device revision number; and if the configuration revision number is compatible with the device revision number, transfer the initial configuration data stored in the transponder memory to the memory, and thereafter use the initial configuration data in operation of the system.
6. The room device according to claim 1, wherein the device firmware includes instructions causing the device controller upon connection of building power to the room device to, after transferring the initial configuration data, use the initial configuration data in communication within the system and operation of the system.
6. The room device according to claim 1, wherein the device firmware includes instructions causing the device controller to, after transferring the initial configuration data, use the initial configuration data in communication within the system and operation of the system.
7. The room device according to claim 1, wherein the transponder firmware includes instructions causing the transponder controller upon connection of power to the transponder controller to read the configuration version stored in the transponder memory.
7. The room device according to claim 1, wherein the transponder firmware includes instructions causing the transponder controller to read the configuration version stored in the transponder memory.
9. The room device according to claim 1, wherein the transponder firmware includes instructions causing the transponder controller upon connection of power to the transponder controller to:
connect to a handheld device;
receive an access key from the handheld device;
read a transponder key stored in the transponder memory;
determine whether the access key matches the transponder key; and
if the access key matches the transponder key, produce a signal indicative of the configuration version, transmit the signal to the handheld device, after transmitting the signal, receive the initial configuration data from the handheld device, and store the initial configuration data in the transponder memory.
9. The room device according to claim 1, wherein the transponder firmware includes instructions causing the transponder controller to: connect to a handheld device such that the transponder controller is in operative communication with the handheld device; receive an access key from the handheld device; read a transponder key stored in the transponder memory; determine whether the access key matches the transponder key; if the access key matches the transponder key: produce a signal indicative of the configuration version, transmit the signal to the handheld device, after transmission of the signal, receive the initial configuration data from the handheld device, and store the initial configuration data in the transponder memory.
10. The room device according to claim 1, wherein the transponder firmware includes instructions causing the transponder controller upon connection of power to the transponder controller to:
connect to a handheld device;
receive an access key from the handheld device;
compute a hashed access key from the access key using a hash function;
read a transponder key stored in the transponder memory;
determine whether the hashed access key matches the transponder key; and
if the hashed access key matches the transponder key: produce a signal indicative of the configuration version, transmit the signal to the handheld device, after transmitting the signal, receive the initial configuration data from the handheld device, and store the initial configuration data in the transponder memory.
10. The room device according to claim 1, wherein the transponder firmware includes instructions causing the transponder controller to: connect to a handheld device such that the transponder controller is in operative communication with the handheld device; receive an access key from the handheld device; compute a hashed access key from the access key using a hash function; read a transponder key stored in the transponder memory; determine whether the hashed access key matches the transponder key; and if the hashed access key matches the transponder key, produce a signal indicative of the configuration version, transmit the signal to the handheld device, after transmission of the signal, receive the initial configuration data from the handheld device, and store the initial configuration data in the transponder memory.
11. The room device according to claim 1, further comprising a device switch connected to the device controller;
wherein the device switch moves between an enabled position and a disabled position;
the device firmware includes instructions causing the device controller upon connection of building power to the room device to:
read a second position signal from the device switch;
produce a second position value from the second position signal; and
if the second position value indicates that the device switch is in its enabled position, connect to the transponder controller such that the device controller is in operative communication with the transponder controller.	
12. The room device according to claim 1, further comprising a transponder switch connected to the transponder controller; wherein the transponder switch moves between an enabled position and a disabled position; the transponder firmware includes instructions causing the transponder controller to: read a second position signal from the transponder switch; produce a second position value from the second position signal; and if the second position value indicates that the transponder switch is in its enabled position, connect to a handheld device such that the transponder controller is in operative communication with the handheld device.
13. The room device according to claim 1, further comprising a first visible indicator connected to the device controller;
wherein the device firmware includes instructions causing the device controller upon connection of building power to the room device to: determine whether the configuration version is compatible with the device version, and if the configuration version is compatible with the device version, activate the first visible indicator.
13. The room device according to claim 1, further comprising a first visible indicator connected to the device controller; wherein the device firmware includes instructions causing the device controller to: determine if the configuration version is compatible with the device version; and if the configuration version is compatible with the device version, activate the first visible indicator.
14. The room device according to claim 13, further comprising a second visible indicator connected to the device controller;
wherein the device firmware includes instructions causing the device controller upon connection of building power to the room device to: determine whether the configuration version is compatible with the device version, and if the configuration version is compatible with the device version, activate the first visible indicator, and otherwise activate the second visible indicator.
14. The room device according to claim 13, further comprising a second visible indicator connected to the controller; wherein the device firmware includes instructions causing the device controller to: determine whether the configuration version is compatible with the device version; and if the configuration version is compatible with the device version, activate the first visible indicator; otherwise, activate the second visible indicator.
15. The room device according to claim 1, further comprising a system communication bus to couple the device controller to the heating, ventilation, and/or air-conditioning system;
wherein the system communication bus comprises two or more wires for providing building power to the room device; and
the system communication bus transmits data signals of the system communication bus along with building power.
15. The room device according to claim 1, further comprising a system communication bus configured to couple the controller to the heating, ventilation, and/or air-conditioning system such that the device controller enters into operative communication with the heating, ventilation, and/or air-conditioning system; wherein the system communication bus comprises two wires for providing building power to the room device; and the system communication bus is configured to transmit data signals of the system communication bus along with building power.



Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. Magnavacca [U.S. Patent No. 11,262,719] in view of McKinley et al. [U.S. Patent Publication 2016/0012707].

	With regard to claim 12, although the Magnavacca fails to disclose of the device switch comprises a mechanical switch, McKineley et al. discloses a sensor having a physical switch (paragraph 0053) where switches are known to be in either an on or off position.  However, the limitation of the device switch comprising a mechanical switch fails to yield unexpected results. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Magnavacca to include the device switch comprising a mechanical switch because such modification would have been considered a mere design consideration which fails to patentably distinguish over Magnavacca. The motivation to combine is to have a manual shutoff on a device as a safety feature (McKineley et al. , paragraph 0005).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaull et al. [U.S. Patent Publication 2016/0138821] in view of Ackley et al. [U.S. Patent Publication 2019/0173155]

With regard to claim 1, Shaull et al. meets the limitations of:
a room device comprising two connectors for providing building power to the room device [power connections  of 220V AC and  24V AC available for providing power (paragraph 0015)]
a device controller to operate a heating, ventilation, and/or air-conditioning system [a circuit board used for controlling an HVAC device (figures 1 and 2 as well as paragraphs 0016 and 0072)]
a device memory connected to the device controller; wherein both the device memory and the device controller use building power for standard operation [a circuit board having components for handling functions of the controller along with an on-board memory used for aiding in the control of an HVAC device (figures 1 and 2 as well as paragraphs 0016 and 0072)]
a transponder controller, an antenna for near field communication [a circuit board having an NFC antenna used for NFC communications where said circuit board is able to communicate and be configured, via NFC, by an NFC-enabled computing device (paragraphs 0016 and 0019)]
a transponder memory in communication with the transponder controller, the transponder memory storing a configuration version [a circuit board having a flash memory used for aiding in the control of an HVAC device (paragraphs 0016 and 0072)]
a transponder firmware stored in the transponder memory, the transponder firmware including instructions for the transponder controller upon powerup [an HVAC device having a memory storage device (paragraph 0016) where initialization firmware is stored on an HVAC device’s memory (paragraph 0070)] 
connect to a handheld device, produce a signal indicative of the configuration version, transmit the signal to the handheld device, after transmitting of the signal, receive initial configuration data from the handheld device, store the initial configuration data in the transponder memory, and read a first position signal [initialization firmware stored on a powered non-volatile memory device (paragraph 0070) where the firmware is checked to determine if it’s valid (paragraphs 0074 and 0075) and a circuit board having an NFC antenna used for NFC communications where said circuit board is able to communicate and be configured, via NFC, by an NFC-enabled computing device (paragraphs 0016 and 0019)]
a device firmware stored in the device memory including instructions causing the device controller upon connection of building power to the room device to connect to the transponder controller [the transfer of configuration parameters and begins an initialization process (paragraph 0075) and the configuration of an HVAC device by an external NFC device (paragraph 0019)]
read a device version stored in the device memory; read the configuration version stored in the transponder memory [initialization firmware stored on a powered non-volatile memory device (paragraph 0070) where the firmware is checked to determine if it’s valid (paragraphs 0074 and 0075)]
determine whether the configuration version is compatible with the device version [the firmware is checked to determine if it’s valid (paragraphs 0074 and 0075)]
if the configuration version is compatible with the device version, transfer the initial configuration data stored in the transponder memory to the device memory, and thereafter use the initial configuration data in operation of the system [the transfer of configuration parameters and begins an initialization process (paragraph 0075) and the configuration of an HVAC device by an external NFC device (paragraph 0019)]
However, Shaull et al. fails to disclose of a transponder switch connected to the transponder controller, the transponder controller is powered by the antenna, the transponder switch moves between an enabled position and a disabled position, the first position value indicates that the transponder switch is in its enabled position, and produce a first position value from the first position signal.  In the field of wireless communications, Ackley et al. teaches:
a transponder switch connected to the transponder controller [switches/circuits used for controlling the energy harvesting which in turn powers the RFID circuit (paragraph 0029)]
the transponder controller is powered by the antenna [semi-passive RFID tags being powered by the energy harvested from RFID reader signals (paragraph 0006)]
the transponder switch moves between an enabled position and a disabled position and the first position value indicates that the transponder switch is in its enabled position and produce a first position value from the first position signal [switches/circuits used for controlling the energy harvesting which in turn powers the RFID circuit (paragraph 0029) and switches/circuits used for controlling the energy harvesting which in turn powers the RFID circuit (paragraph 0029)]
It would be obvious to one with ordinary skill in the art to combine the elements of Shaull et al. and Ackley et al. to create an HVAC configuration system where the system is configured according to the presence of a detected RFID/NFC device within proximity to the system’s reader in order to set the system according to the preferences stored upon the RFID/NFC device wherein the motivation to combine is to automatically configure an HVAC system in a wireless manner (Shaull et al., paragraph 0003).

	With regard to claim 2, Shaull et al. meets the limitations of:
the configuration version comprises a configuration revision number and the device version comprises a device revision number [a firmware version number shown in a display (figure 5)]
the device firmware includes instructions causing the device controller upon connection of building power to the room device to compare the configuration revision number to the device revision number [the firmware is checked to determine if it’s valid (paragraphs 0074 and 0075) and a circuit board having an NFC antenna used for NFC communications where said circuit board is able to communicate and be configured, via NFC, by an NFC-enabled computing device (paragraphs 0016 and 0019)]
if the configuration revision number matches the device revision number, transfer the initial configuration data stored in the transponder memory to the device memory and thereafter use the initial configuration data in operation of the system [a circuit board having an NFC antenna used for NFC communications where said circuit board is able to communicate and be configured, via NFC, by an NFC-enabled computing device (paragraphs 0016 and 0019)]

With regard to claim 3, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

With regard to claim 4, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

With regard to claim 5, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

With regard to claim 6, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 7, Shaull et al. meets the limitation of:
the transponder firmware includes instructions causing the transponder controller upon connection of power to the transponder controller to read the configuration version stored in the transponder memory [the configuration of an HVAC system when an NFC device is connected to an HVAC system (figures 4, 5, and 6 as well as paragraphs 0021-0025)]

With regard to claim 8, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 9, Shaull et al. meets the limitation of:
connect to a handheld device [a circuit board is able to communicate and be configured, via NFC, by an NFC-enabled computing device (paragraphs 0016 and 0019)]
receive an access key from the handheld device [passwords used as a transfer parameter for NFC-based configuration (paragraph 0093 and figure 4, item 70)]
read a transponder key stored in the transponder memory and determine whether the access key matches the transponder key [passwords used as a transfer parameter for NFC-based configuration (paragraph 0093 and figure 4, item 70)]
if the access key matches the transponder key, produce a signal indicative of the configuration version, transmit the signal to the handheld device, after transmitting the signal, receive the initial configuration data from the handheld device, and store the initial configuration data in the transponder memory [a circuit board having an NFC antenna used for NFC communications where said circuit board is able to communicate and be configured, via NFC, by an NFC-enabled computing device (paragraphs 0016 and 0019)]

With regard to claim 10, please refer to the rejection for claim 9 as the citations meet the limitations of the present claim.

With regard to claim 11, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

	With regard to claim 13, Shaull et al. meets the limitation of:
wherein the device firmware includes instructions causing the device controller upon connection of building power to the room device to determine whether the configuration version is compatible with the device version [the firmware is checked to determine if it’s valid (paragraphs 0074 and 0075)]
if the configuration version is compatible with the device version, activate the first visible indicator, and otherwise activate the first visible indicator [an indication of the connection to a HVAC system on a user device in the form of the display of the device name, device ID, and location (figure 5)]
With regard to claim 14, please refer to the rejection for claim 13 as the citations meet the limitations of the present claim.

With regard to claim 15, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shaull et al. [U.S. Patent Publication 2016/0138821] in view of Ackley et al. [U.S. Patent Publication 2019/0173155], and in further view of McKinley et al. [U.S. Patent Publication 2016/0012707]

With regard to claim 12, Shaull et al. meets the limitation of:
the device firmware includes instructions causing the device controller upon connection of building power to the room device to connect to the transponder controller such that the device controller is in operative communication with the transponder controller [a circuit board having an NFC antenna used for NFC communications where said circuit board is able to communicate and be configured, via NFC, by an NFC-enabled computing device (paragraphs 0016 and 0019)]
However, the combination of Shaull et al. and Ackley et al. fails to disclose of the device switch comprises a mechanical switch and the second position value indicates that the device switch is in its enabled position.  In the field of sensor devices, McKineley et al. teaches:
the device switch comprises a mechanical switch and the second position value indicates that the device switch is in its enabled position [a sensor having a physical switch (paragraph 0053) where switches are known to be in either an on or off position]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Shaull et al., Ackley et al., and McKineley et al. to create an HVAC configuration system where the system is configured according to the presence of a detected RFID/NFC device within proximity to the system’s reader, when its switch is in an “on” position, in order to set the system according to the preferences stored upon the RFID/NFC device wherein the motivation to combine is to automatically configure an HVAC system in a wireless manner (Shaull et al., paragraph 0003).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2019/0327135 to Johnson et al. discloses a system, method, and computer program product for accessing a device on a network.
U.S. Patent 9,618,222 to Hussain et al. discloses smart vent and atmospheric controller apparatuses, methods, and systems.
U.S. Patent Publication 2015/0373482 to Barnard et al. discloses an application framework for interactive wireless sensor networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689